 In the Matter of GORDON W. CALLENDER,MARSHALL C. CALLENDER,WILSON S. CALLENDER,GEORGE BOIZELLE,D/B/AKOHLMAN BROS. &SUGARMAN COMPANY, EMPLOYERandTRANSPORT WORKERS UNIONOF AMERICA,LOCAL 206,C. I. 0., PETITIONERIn the Matter of GORDON W. CALLENDER,MARSHALL CALLENDER,GEORGE Bo1ZELLE AND MissALMA O. PEARCE, D/B/ASEAGO-CALLENDERCOMPANY, EMPLOYERandTRANSPORT WORKERS UNION OF AMERICA,LOCAL 206, C.I.0., PETITIONERCases Nos.15-R-1954 and 15-R-1955,respectively.DecidedJune 05, 1947Chaffe, McCall, Bruns, Toler cf Phillips, by Mr. Harry McCall, Jr.,of New Orleans, La., for the Employers.Messrs. Ernest ScottandJ. C. Brown,of New Orleans, La., for thePetitioner.Mr. Al Liska,of New Orleans, La., for the Intervenor.Mr. Irving D. Rosemnan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate amended petitions duly filed, hearingin these con-solidated caseswas held at New Orleans, Louisiana, on April 29, 1947,before C. Paul Barker, hearing officer.The hearing officer reservedruling for the Board on separatemotions madeby theIntervenorand the Employersto dismissthe petitions.For reasons stated inSectionIII,infra,the motions are hereby denied.Thehearing officer'srulingsmade at the hearing are free from prejudicialerror and arehereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makesthe following :FINDINGS OF FACT1.TILE BUSINESS OF THE EMPLOYERKohlman Bros. & Sugarman Company, a partnership, consistingof Gordon W. Callender, Marshall C. Callender, Wilson S. Callender,74 N L.R. B., No. 65.381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDand George Boizelle, is engaged in the wholesale grocery business inNew Orleans, Louisiana. In connection with its business the partner-ship operates a warehouse in New Orleans, Louisiana, with which weare here concerned.During a 12-month period the partnership pur-chased food stuffs valued in excess of $21,000,000, of which approxi-mately 75 percent represented shipments from points outside the Stateof Louisiana.During a similar period, approximately 20 percent ofthe partnership's sales represented shipments to points outside theState.Seago-Callender Company, a partnership, consisting of GordonW. Callender, Marshall Callender, George Boizelle, and Alma O.Pearce, is also engaged in the wholesale grocery business in NewOrleans, Louisiana.We are also concerned herein with this partner-ship'swarehouse which is located a short distance from the ware-house mentioned above.During a 12-month period the partnershippurchased food stuffs valued in excess of $2,000,000, of which approxi-mately 75 percent represented shipments from points outside the Stateof Louisiana.During a similar period, approximately 50 percentof the partnership's sales represented shipments to points outside theState.In addition to the identity of three of the four partners of eachpartnership, it appears that both partnerships are under commonmanagement and are operated as an integrated unit with frequentinterchange of employees.Each partnership admits and we find that each is engaged in com-merce within the meaning of the National Labor Relations Act.We find further, in accordance with the admissions of each partner-ship, that, for the purpose of this proceeding, the two partnershipsconstitute a single Employer within the meaning of Section 2 (2)of the Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 270, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn September 11, 1946, Petitioner filed the instant petitions, and by aletter addressed to the Employer, dated the same day, requested a meet-ing for the purpose of negotiating a collective bargainingagreement, KOHLMAN BROS. & SUGARMAN COMPANY383This letter was received by the Employer at 8: 30 a. in. on September 12,1946.At 10: 00 a. in. on that clay, the Employer and the Intervenorexecuted a collective bargaining agreement covering the employeesinvolved herein.'The record discloses that the Employer and theIntervenor had been negotiating concerning a contract since the endof August 1946, and that the terms thereof had been settled on Septem-ber 11, but execution was postponed to September 12 to permit theEmployer's attorneys to "scan" the agreement.The contract whichwas made retroactive to September 11, 1946, provides for an initialperiod ending May 31, 1947, and for its automatic renewal for annualperiods thereafter in the absence of notice to terminate given by eitherparty thereto at least 30 days before May 31 in any year thereafter.At the hearing the Employer and the Intervenor urged the agreementas a bar to this proceeding.We find no merit in the position of the Intervenor and the Employer.As noted above, the petition was filed on September 11, 1 day beforethe actual signing of the contract.Our precedents are clear that apetition filed on or before the date preceding the execution of a collec-tive bargaining contract prevents that instrument from serving as abar.2And it is immaterial that the effective date of the contract wasretroactive to the date of the filing of the petition.3Moreover, apartfrom these considerations, inasmuch as the initial term of the contracthas already expired, the contract is clearly no bar to petitions whichantedated its operative automatic renewal notice date.In view of the foregoing, no obstacle exists to a present determina-tion of representatives.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IN. TILE APPROPRIATE UNITWe find, in, accord with the agreement of the parties, that all truckdrivers, warchousemen, and helpers at the New Orleans, Louisiana,warehouses, of the Employer, excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect'The Intervenor and the Employer admit that, just before executing their agreement,they discussed the contents of the Petitionei's letterIt also appears that the letter wasthe first notice the Employer had of the Petitioner's claim2Matter of Mississippi Lime Company of Missouri, 71 NL R. B. 472Matter of Ste Genevieve LimecCQnariy Conipanp, 70 NI.R B 1259Although the amended petitions tollowed the contract, they merely set forth the fulltitle of the Eniplojer by adding the names of the partners, and, therefore, did not affectthe timeliness of the original petitions on the contract bar issue.Matter ofGeieral Electric X-Ray Cot poration, 72 NL R B 12453Matter of Public Serzi,ce Corporation of New Jersey,72 N. L. It. B. 224 ,Matter ofContinental Gin Company,72 N. L R B. 1208.755420-48-1 of 7426 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Gordon W. Callender, MarshallC. Callender, Wilson S. Callender, George Boizelle, d/b/a KohimanBros. & Sugarman Company, New Orleans, Louisiana, and with Gor-don W. Callender, Marshall Callender, George Boizelle and Miss Alma0. Pearce, d/b/ a Seago-Callender Company, New Orleans, Louisiana,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Fif-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by TransportWorkers Union of America, Local 206, C. I. 0., or by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local 270, for the purposes of collective bargaining, orby neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.4 This unit conforms to the unit covered by the afore-nientloned contract between theEmployer and the Intervenor.5 Any pai ticipant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.